[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
This court previously heard the co-defendant Richard Van CT Page 7271 Etten's motion for summary judgment. A memorandum of decision dated June 30, 1992 was filed. The motion made by the defendant David M. McDermott is based upon the same claims of fact and law.
The court adopts the reasons set forth in its memorandum of June 30, 1992 and accordingly grants the motion of the defendant McDermott as to count two but denies summary judgment as to count three.
William J. McGrath, Judge